EXHIBIT 10.11


AFFYMETRIX, INC.
PERFORMANCE BASED RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT


Franklin R Witney
219 Cross Road
Oakland, CA United States
94618                                                                     Option
Number: 987138
ID: 903874
Plan: Affymetrix, Inc. Amended and 2000 Equity Incentive Plan (the “Plan)
1.      Grant of Restricted Stock Units.  AFFYMETRIX, INC., a Delaware
corporation (the “Company”) hereby grants to Franklin R Witney (“Recipient”) the
number of restricted stock units as specified below (the “RSUs”), subject to (i)
the terms specified below and the Terms and Conditions of RSUs attached as
Exhibit A, and (ii) the Plan incorporated herein by reference.
 
2.      Definitions.  As used in this Agreement, including the Terms and
Conditions of RSUs attached as Exhibit A, the following terms shall have the
meanings set forth in this Section 2.
 
Grant Date: July 21, 2011
Number of Shares: 240,000
Settlement Date: For each RSU, except as otherwise provided in Exhibit A hereto,
the date on which such RSU becomes vested in accordance with the Performance
Goals and Vesting Schedule set forth below.
Performance Goals and Vesting Schedule: The RSUs are eligible to be earned in
four equal annual installments on the performance conditions specified in the
following table, but any earned portion of the RSUs shall remain unvested until
the Vesting Date specified in the following table:



 
Performance
Period                  Shares                 Performance
Goal                                                                                                                       
Vesting Date
2011                      60,000                 Board’s approval of CEO’s
long-term strategic
plan                                                             December 31,
2012
2012                     60,000                 To be defined by Board or
Committee*                                                                                   December
31, 2013
2013                     60,000                 To be defined by Board or
Committee*                                                                                   December
31, 2014
2014                     60,000                 To be defined by Board or
Committee*                                                                                   December
31, 2015
 
 
*
Performance goal for each of these annual performance periods (2012-2014) will
be approved no later than March of the applicable year.

 
For each annual performance period specified in the table above, to the extent
the performance goal for any performance period is not met, the applicable
installment of RSUs shall be forfeited (in whole or in part, as applicable, as
determined by the Committee) as of the end of such performance period.  For the
avoidance of doubt, there shall be no “catch up” in any future performance
period to the extent any portion of an installment for a prior performance
period is not earned.
 

 
 
1

--------------------------------------------------------------------------------

 
 
3.      Treatment on Change of Control.  Notwithstanding anything to the
contrary in the Plan or any other Company policy or plan, in the event of a
Change in Control:  (a) to the extent any portion of the RSUs has not yet been
“earned” in accordance with the foregoing performance conditions, 100% of the
installment for the then-current performance period shall be deemed earned and
50% of future installments shall be deemed earned immediately prior to such
Change in Control, and such earned portions shall be considered “Equity Awards”
under the Company’s Change of Control Plan (as such policy may be amended or any
successor change of control policy, plan or agreement applicable to Recipient,
the “Change of Control Plan”); (b) any remaining unearned portion of the RSUs
shall terminate immediately prior to the Change in Control and shall not be
eligible for vesting in connection with, or following, the Change in Control;
and (c) any previously earned (but still unvested) portion of the RSUs shall be
considered “Equity Awards” under the Change of Control Plan.


AFFYMETRIX,
INC.                                                                          
RECIPIENT
/s/ Franklin
Witney                                                                
Franklin Witney


/s/Timothy C.
Barabe                                                                          July
21, 2011 
Timothy C.
Barabe                                                                             
Date



 
 
2

--------------------------------------------------------------------------------

 

Exhibit A
 
TERMS AND CONDITIONS OF RSUs
 
1. Grant.  Pursuant to the Restricted Stock Unit Grant Notice (the “Grant
Notice”) to which these Terms and Conditions are attached (together with the
Grant Notice, this “Agreement”), AFFYMETRIX, INC., a Delaware corporation (the
“Company”), has granted to Recipient the right to receive the number of
Restricted Stock Units (the “RSUs”) under the Plan as set forth in the Grant
Notice (terms used but not defined herein have the meaning set forth in the
Grant Notice or the Plan).  Each RSU represents the right to receive on a date
determined in accordance with this Agreement one (1) Common Share.
 
2. Settlement of RSUs.  The Company shall issue to Recipient, on the Settlement
Date with respect to each RSU to be settled on such date, one (1) Common
Share.  The Company will not issue any shares hereunder if the issuance of
shares at that time would violate any law or regulation and shall not be
required to issue any fractional shares.
 
3. Tax Treatment.  Any withholding tax liabilities incurred in connection with
the grant or vesting of the RSUs or the issuance of the Common Shares or
otherwise incurred in connection with the RSUs and any other amounts or rights
hereunder shall be satisfied by (x) only at the option and request of the
Company, Recipient paying to the Company in cash or by check an amount equal to
the minimum amount of taxes that the Company concludes it is required to
withhold under applicable law within one business day of the day the tax event
arises or (y) unless not permitted by the Committee or the Board, the Company
withholding a portion of the Common Shares that would be issued on settlement of
the vested RSUs having a fair market value approximately equal to the minimum
amount of taxes that the Company concludes it is required to withhold under
applicable law.  Notwithstanding the foregoing, Recipient acknowledges and
agrees that he or she is responsible for all taxes that arise in connection with
the RSUs.  The Company shall not be obligated to release any shares to Recipient
unless and until satisfactory arrangements to pay such withholding taxes have
been made and shall be entitled to withhold from any amounts or shares due to
Recipient hereunder or otherwise in an amount sufficient to pay its withholding
obligations.  This Agreement and the RSUs are intended to comply with the
short-term deferral rules of Section 409A of the Code and the Treasury
Regulations thereunder and shall be interpreted in a manner consistent with that
intention.
 
4. Vesting.  The RSUs shall become vested in installments, as shown in the Grant
Notice.  No additional shares become vested after Recipient’s service in any one
of the positions of an employee, consultant or director of the Company (or a
subsidiary of the Company) has terminated for any reason.
 
5. Termination of Service.  If Recipient’s service in any one of the positions
of an employee, consultant or director of the Company or a subsidiary of the
Company terminates for any reason, then all RSUs that have not vested on or
before the date of termination of service shall automatically be forfeited to
the Company and all of Recipient’s rights with respect thereto shall cease
immediately upon termination. The Company determines when Recipient’s service
terminates for this purpose.
 
6. Leaves of Absence.  For purposes of this Agreement, service does not
terminate as a result of a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of service is required by the terms of the leave or by
applicable law; provided that service shall terminate when the approved leave
ends, unless Recipient immediately returns to active work.
 
7. Restrictions on Transfer.  Recipient may not sell, transfer, pledge or
otherwise dispose of any of the Common Shares underlying the RSUs until after
the applicable shares have been issued to Recipient on the schedule set forth in
the Grant Notice and may not sell, transfer, pledge or otherwise dispose of the
RSUs, other than transfer by will or by the laws of descent and
distribution.  Recipient further agrees not to sell, transfer or otherwise
dispose of any shares at a time when applicable laws or Company policies
prohibit a sale, transfer, pledge or other disposition.  Recipient agrees that,
in order to ensure compliance with the restrictions referred to herein, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent.
 
 
 
3

--------------------------------------------------------------------------------

 
 
8. Stock Certificates.  Certificates evidencing the Common Shares that are
issued hereunder shall be registered in the name of Recipient on the stock
transfer books of the Company.
 
9. Stockholder Rights.  Recipient will have no voting or other rights with
respect to the Common Shares underlying the RSUs until such shares are issued in
accordance with this Agreement.
 
10. No Retention Rights.  The RSUs and this Agreement do not give Recipient the
right to be retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate
Recipient’s service at any time, with or without cause.
 
11. Adjustments.  In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of shares covered by this Agreement may be
adjusted pursuant to the Plan.
 
12. Applicable Law.  This Agreement will be interpreted and enforced under the
laws of the State of Delaware (without regard to their choice-of-law
provisions).
 
13. The Plan and Other Agreements.  The text of the Plan is incorporated in this
Agreement by reference.
 
This Agreement and the Plan constitute the entire understanding between
Recipient and the Company regarding this Agreement. Any prior agreements,
commitments or negotiations concerning the RSUs are superseded. This Agreement
may be amended only by another written agreement.
 
 
BY ACCEPTING THIS AWARD, RECIPIENT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED IN THIS AGREEMENT AND IN THE PLAN.


 
 
4

--------------------------------------------------------------------------------
